678 S.E.2d 238 (2009)
David ESTES, as Trustee for Estes Family Revocable Trust
v.
COMSTOCK HOMEBUILDING COMPANIES, INC.; Comstock Holding Company, Inc., Comstock Homes of North Carolina, L.L.C. and Comstock Homes of Raleigh, L.L.C. and Heidi Haskell.
No. 149P09.
Supreme Court of North Carolina.
June 17, 2009.
Walter L. Tippett, Raleigh, for Comstock.
R. Scott Brown, for Estes.
Prior report: ___ N.C.App. ___, 673 S.E.2d 399.

ORDER
Upon consideration of the petition filed on the 7th of April 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.